        Case 2:20-cv-00924-RFB-DJA Document 29 Filed 09/11/20 Page 1 of 3




 1    DOMINICA C. ANDERSON (SBN: 2988)
      TYSON E. HAFEN (SBN: 13139)
 2    DANIEL B. HEIDTKE (SBN: 12975)
      DUANE MORRIS LLP
 3    100 N. City Parkway, Suite 1560
      Las Vegas, NV 89106-4617
 4    T: 702.868.2600; F: 702.385.6862
      E-Mail: dcanderson@duanemorris.com
 5             tehafen@duanemorris.com
               dbheidtke@duanemorris.com
 6
      JAY SEVER (Admitted PRO HAC VICE)
 7    PERI H. ALKAS (PRO HAC VICE Pending)
      PHELPS DUNBAR, LLP
 8    365 Canal St.
      New Orleans, LA 70130-6534
 9    T: 504-566-1311; F: 504-568-9130
      E-Mail: jay.sever@phelps.com
10            peri.alkas@phelps.com

11    Attorneys for Defendant
      National Casualty Company
12

13                                UNITED STATES DISTRICT COURT

14                                        DISTRICT OF NEVADA
     M&J CHURCHFIELD FAMILY LIMITED                    Civil Action No.: 2:20-cv-00924-RFB-DJA
15   PARTNERSHIP d/b/a DOUBLE DICE RV
     PARK,                                             [PROPOSED] ORDER GRANTING
16                                                     DEFENDANT NATIONAL CASUALTY
                          Plaintiff,                   COMPANY’S MOTION TO DISMISS
17
           v.
18
     K&K INSURANCE GROUP, INC., d/b/a K&K
19   INSURANCE, and NATIONAL CASUALTY
     COMPANY
20
                          Defendant.
21

22

23          This Court, having considered the pleadings and papers on file herein, and with good cause

24   appearing and no just reason to delay, hereby finds and orders as follows:

25          THE COURT HEREBY FINDS:

26          1.      On July 16, 2020, plaintiff M&J Churchfield Limited Partnership d/b/a Double Dice

27   RV Park (“Plaintiff” or “Double Dice”) filed its First Amended Complaint [ECF No. 9] (“Amended

28   Complaint”) against defendants K&K Insurance Group, Inc. d/b/a K&K Insurance (“K&K”) and

                                                       1
                     ORDER GRANTING DEFENDANT NATIONAL CASUALTY COMPANY’S MOTION TO DISMISS
           Case 2:20-cv-00924-RFB-DJA Document 29 Filed 09/11/20 Page 2 of 3




 1   National Casualty Company (“Defendant” or “NCC”) in the above-captioned matter.

 2            2.    On July 16, 2020, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff filed a Notice of

 3   Dismissal of K&K [ECF No. 10], which clarified that Plaintiff’s claims are against Defendant NCC

 4   only.

 5            3.    On August 4, 2020, pursuant to Fed. R. Civ. P. 12(b)(6), Defendant NCC filed a Motion

 6   to Dismiss Plaintiff’s Amended Complaint [ECF No. 16] (“Motion to Dismiss”).

 7            4.    Under LR 7-2, “the deadline to file and serve any points and authorities in response to

 8   … [a] motion is 14 days after service of the motion.” LR 7-2(b).

 9            5.    Accordingly, the deadline for Plaintiff Double Dice to have filed a response to NCC’s

10   Motion to Dismiss was August 18, 2020.

11            6.    Plaintiff Double Dice never filed a response to NCC’s Motion to Dismiss by the

12   August 18, 2020 deadline to do so.

13            7.    Accordingly, on August 20, 2020, NCC filed a Notice of Non-Opposition to its Motion

14   to Dismiss [ECF No. 25].

15            8.    To date (i.e., August 27, 2020), Double Dice has not filed an opposition, or any other

16   response, to NCC’s pending Motion to Dismiss.

17            9.    LR 7-2 further provides, in relevant part, that “[t]he failure of an opposing party to file

18   points and authorities in response to any motion . . . constitutes a consent to the granting of the

19   motion.” LR 7-2(d).

20            10.   Pursuant LR 7-2(b) and 7-2(d), Plaintiff Double Dice has effectively consented to the

21   granting of Defendant NCC’s Motion to Dismiss because Plaintiff has not filed an opposition, or any

22   other response, to NCC’s pending Motion to Dismiss.

23   ///

24

25

26

27

28

                                                         2
                     ORDER GRANTING DEFENDANT NATIONAL CASUALTY COMPANY’S MOTION TO DISMISS
       Case 2:20-cv-00924-RFB-DJA Document 29 Filed 09/11/20 Page 3 of 3




 1         IT IS HEREBY ORDERED:

 2         1.    For the foregoing reasons, Defendant NCC’s Motion to Dismiss Plaintiff’s Amended

 3   Complaint [ECF No. 16] is GRANTED WITH PREJUDICE.

 4         2.    Accordingly, this action, in its entirety, is DISMISSED WITH PREJUDICE, and this

 5   CASE IS NOW CLOSED.

 6                                                 ________________________________
 7           September 11,
     DATED: ________________, 2020.                RICHARD F. BOULWARE, II
                                                   U.S. DISTRICT
                                                   UNITED        COURT
                                                            STATES     JUDGE JUDGE
                                                                    DISTRICT
 8
                                                    DATED this
 9

10   SUBMITTED BY:

11   DUANE MORRIS LLP

12
     /s/ Dominica C. Anderson
13   Dominica C. Anderson (SBN 2988)
     Tyson E. Hafen (SBN 13139)
14   Daniel B. Heidtke (SBN 12975)
     Attorneys for Defendant
15   National Casualty Company

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                  ORDER GRANTING DEFENDANT NATIONAL CASUALTY COMPANY’S MOTION TO DISMISS
